                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


UNITED STATES OF AMERICA


       V.                                               CR 118-072


COLTEN CAUDLE



                                        ORDER



       After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 78.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion and DENIES Defendant's motion to dismiss,(doc. no. 39), motion to suppress,

(doc. no. 38), and supplemental motion to suppress,(doc. no. 58).

       SO ORDERED this /                  of July, 2019, at Augusta, Georgia.


                                                  2
                                          UNITEI/STATES DISTRICT COURT
                                                   iRN DISTRICT OF GEORGIA
